Case: 16-14558   Date Filed: 06/05/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-14558
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 2:07-cr-14028-KMM-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

RANDALL WAYNE MILNER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________


                              (June 5, 2017)



Before TJOFLAT, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 16-14558       Date Filed: 06/05/2017       Page: 2 of 3


       Randall Milner appeals from his sentence of eight months’ imprisonment

followed by a life term of supervised release, imposed after committing four

violations of the terms of his original supervised release. On appeal, Milner

contends the district court erred by failing to subtract his revocation prison

sentence from the supervised release term, as required by 18 U.S.C. § 3583(h).

After review,1 we affirm.

       Milner violated his term of supervised release, so the district court was

authorized to revoke his supervised release and impose a prison term, and to

impose a subsequent additional term of supervised release. See 18 U.S.C.

§ 3583(e)(3), (h). However, a new supervised release term cannot be longer than

“the term of supervised release authorized by statute for the offense that resulted in

the original term of supervised release, less any term of imprisonment that was

imposed upon revocation of supervised release.” 18 U.S.C. § 3583(h). In this

case, the maximum term authorized by statute is life, which Milner concedes. See

21 U.S.C. § 846; 21 U.S.C. § 841(b)(1)(B)(viii). Milner contends the district court

sentenced him to eight months’ imprisonment but failed to subtract that term from

his term of supervised release as required by the plain language of the statute.



       1
          We “review[] de novo the legality of a sentence, including a sentence imposed pursuant
to revocation of a term of supervised release.” United States v. Aimufa, 122 F.3d 1376, 1378
(11th Cir. 1997). However, where, as here, a defendant fails to object to an error before the
district court, we review for plain error. United States v. Sosa, 777 F.3d 1279, 1294 (11th Cir.
2015).
                                               2
               Case: 16-14558     Date Filed: 06/05/2017    Page: 3 of 3


      We find, however, that the district court did not plainly err. Milner’s

lifespan is indefinite, so subtracting his eight-month prison sentence is a practical

impossibility. Our sister Circuits agree. “[I]t is highly unlikely that Congress

expected the subtraction concept to be applied to a lifetime term of supervised

release.” United States v. Cassesse, 685 F.3d 186, 191 (2d Cir. 2012). And

“[b]ecause it is impossible to predict the precise length of any individual’s life, a

sentence of ‘life less two years’ has only conceptual—not practical—meaning.”

United States v. Rausch, 638 F.3d 1296, 1303 (10th Cir. 2011) overruled on other

grounds by United States v. Bustamante-Conchas, 850 F.3d 1130 (10th Cir. 2017);

see also United States v. Crowder, 738 F.3d 1103, 1104 (9th Cir. 2013). Milner’s

proposed literal reading of § 3583(h) is untenable on these facts, and he marshals

no authority to support it.

      The district court did not err. Accordingly, we affirm.

      AFFIRMED.




                                           3